Case: 14-11351      Document: 00513319843         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-11351                            December 23, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
NELSON ROMERO, also known as Richard Romero,

                                                 Plaintiff-Appellant

v.

JOHNNY SAUSCEDA, Jail Administrator                       of   Dawson      County          Jail;
SERGEANT BAGBY; MRS. DAVIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:14-CV-228


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis (IFP), Nelson Romero, Texas
prisoner # 1127658, appeals the dismissal of his 42 U.S.C. § 1983 lawsuit as
frivolous and for failure to state a claim, pursuant to 28 U.S.C. §§ 1915A and
1915(e)(2)(B) and 42 U.S.C. § 1997e. We review the district court’s dismissal
de novo. See Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11351    Document: 00513319843     Page: 2   Date Filed: 12/23/2015


                                 No. 14-11351

      On appeal, Romero renews his claims of false charges, retaliation, denial
of access to the courts, and wrongful confiscation and destruction of his
personal property. Even with the benefit of very liberal construction, however,
Romero briefs no argument challenging the reasons for the district court’s
dismissal, instead simply reiterating the allegations made in his complaint and
his objections to the magistrate judge’s report. Although pro se briefs are
afforded liberal construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even
pro se litigants must brief arguments to preserve them, Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). By failing to brief any argument challenging the
reasons for the district court’s dismissal, Romero has abandoned the only
grounds for appeal. See Yohey, 985 F.2d at 224-25; Brinkmann v. Dallas Cnty.
Dep. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Romero’s appeal lacks arguable merit and is therefore DISMISSED as
frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH
CIR. R.42.2. His motion for the appointment of counsel is DENIED. See Ulmer
v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
      Both this court’s dismissal of the instant appeal and the district court’s
dismissal of Romero’s complaint count as strikes for purposes of 28 U.S.C.
§ 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
1996). Romero has previously accumulated three strikes. See Romero v. Kail,
No. 14-10500 (5th Cir. Mar. 17, 2015) (unpublished) (detailing strikes and
imposing sanction). He is again CAUTIONED that, because he now has more
than three strikes, he will be barred from proceeding IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See Adepegba, 103 F.3d at
388; § 1915(g).




                                       2
    Case: 14-11351     Document: 00513319843       Page: 3   Date Filed: 12/23/2015


                                    No. 14-11351

      Additionally, Romero is WARNED that any future frivolous, repetitive,
or otherwise abusive filings will invite the imposition of sanctions, which may
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction. He is
advised to review any pending appeals and actions and move to dismiss any
that are frivolous or repetitive.
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                         3